      Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KIRK MACKEY,                                  )
                                              )
                              Plaintiff,      )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
FARHA INTERNATIONAL, INC.,                    )
                                              )
                              Defendant.      )

                                           COMPLAINT

       COMES NOW, KIRK MACKEY, by and through the undersigned counsel, and files this,

his Complaint against Defendant, FARHA INTERNATIONAL, INC., pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, KIRK MACKEY (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                  1
      Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 2 of 15




        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.      Defendant,     FARHA      INTERNATIONAL,             INC.   (hereinafter   “FARHA

INTERNATIONAL, INC.”), is a Texas company that transacts business in the State of Texas

and within this judicial district.

        8.      Defendant, FARHA INTERNATIONAL, INC., may be properly served with

process for service via its Registered Agent, to wit: c/o Ameen Kesaria, Registered Agent, 230

Chatham Avenue, Sugar Land, TX 77479.

                                     FACTUAL ALLEGATIONS

        9.      On or about April 29, 2021, Plaintiff was a customer at “Dollar Plus” a business

located at 3301 Tidwell Road, Houston, TX            77093, referenced herein as “Dollar Plus”.

Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Please note the date on

the receipt was incorrectly by the store at 2/22/21 when in fact Plaintiff visited the Dollar Plus on

April 29, 2021. Plaintiff revisited the Dollar Plus store again on May 3, 2021, attached is a

photograph documenting Plaintiff’s May 3, 2021 visit to the Property. See Exhibit 2.

        10.     Defendant, FARHA INTERNATIONAL, INC., is the owner or co-owner of the



                                                 2
      Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 3 of 15




real property and improvements that Dollar Plus is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.     Plaintiff lives 15 miles from the Property.

       12.     Plaintiff’s access to the business(es) located 3301 Tidwell Road, Houston, TX

77093, Harris County Property Appraiser’s identification number 0740770050007 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, FARHA INTERNATIONAL, INC., is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

       13.     Defendant, FARHA INTERNATIONAL, INC., as property owner, is responsible

for complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, FARHA INTERNATIONAL, INC., and the tenants

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

independent requirement to comply with the ADA for the entire Property it owns, including the

interior portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       14.     Plaintiff has visited the Property twice before as a customer and advocate for the

disabled. Plaintiff intends on revisiting the Property within six months after the barriers to

access detailed in this Complaint are removed and the Property is accessible again. The purpose

of the revisit is to be a return customer, to determine if and when the Property is made accessible

and to maintain standing for this lawsuit for Advocacy Purposes.



                                                 3
      Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 4 of 15




          15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          18.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,


                                                    4
      Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 5 of 15




               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.



                                                 5
      Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 6 of 15




       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, FARHA INTERNATIONAL, INC., has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §



                                                 6
      Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 7 of 15




12182(b)(2)(A)(iv).

       29.     Defendant, FARHA INTERNATIONAL, INC., will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, FARHA

INTERNATIONAL, INC., is compelled to remove all physical barriers that exist at the Property,

including those specifically set forth herein, and make the Property accessible to and usable by

Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 3301C, the accessible parking space has a cross-slope in excess of 1:48

               in violation of Section 502.4 of the 2010 ADAAG standards and is not level. This

               violation would make it dangerous and difficult for Plaintiff to exit and enter their

               vehicle while parked at the Property.

       (ii)    Near Unit 3301C, due to a failure to enact a policy of proper maintenance,

               coupled with an open pipe protruding from the ground, the ground surfaces of the

               accessible space have vertical rises in excess of ¼ (one quarter) inch in height, are

               not stable or slip resistant, have broken or unstable surfaces or otherwise fail to

               comply with Sections 502.4, 302 and 303 of the 2010 ADAAG standards. This

               violation would make it dangerous and difficult for Plaintiff to access the units of

               the Property.



                                                 7
Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 8 of 15




 (iii)   Near Unit 3301C, the ground surfaces of the access aisle have vertical rises in

         excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

         broken or unstable surfaces or otherwise fail to comply with Sections 502.4, 302

         and 303 of the 2010 ADAAG standards. This violation would make it dangerous

         and difficult for Plaintiff to access the units of the Property.

 (iv)    The access aisle serving the accessible parking space near Unit 3301C is not at the

         same level as the parking space it serves in violation of Section 502.4 of the 2010

         ADAAG Standards. This violation would make it difficult for Plaintiff to exit and

         enter his vehicle if parked at that accessible parking space.

 (v)     Near Unit 3301C, leading from the access aisle to the nearest accessible ramp, the

         ground surfaces of the accessible route have vertical rises in excess of ¼ (one

         quarter) inch in height, are not stable or slip resistant, have broken or unstable

         surfaces or otherwise fail to comply with Sections 302 and 303 of the 2010

         ADAAG standards. This violation would make it dangerous and difficult for

         Plaintiff to access the units of the Property.

 (vi)    Near Unit 3301C, there is a vertical rise at the base of the accessible ramp that is

         in excess of a ¼ of an inch, in violation of Sections 303.2 and 405.4 of the 2010

         ADAAG standards. This violation would make it dangerous and difficult for

         Plaintiff to access public features of the Property.

 (vii)   Near Unit 3301C, the Property has an accessible ramp leading from the accessible

         parking space to the accessible entrances with a slope exceeding 1:12 in violation

         of Section 405.2 of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to access the units of the Property.



                                            8
Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 9 of 15




 (viii)   Near Unit 3301C, as a result of the column and nearby security shutters which jut

          out into the exterior accessible route, there are publicly accessible exterior areas

          of the Property having accessible routes with clear widths below the minimum 36

          (thirty-six) inch requirement as required by Section 403.5.1 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access exterior public features of the Property. (Also add below)

 (ix)     Near Unit 3301C, as a result of the column and nearby security shutters which jut

          out into the exterior accessible route,, the Property lacks an accessible route

          connecting accessible facilities, accessible elements and/or accessible spaces of

          the Property in violation of Section 206.2.2 of the 2010 ADAAG standards. This

          violation would make it difficult for Plaintiff to access public features of the

          Property.

 (x)      Near Unit 3301C, as a result of the placement of a column and storm security

          shutters, the Property lacks an accessible route from the accessible parking space

          to the accessible entrances of the Property in violation of Section 208.3.1 of the

          2010 ADAAG standards. This violation would make it difficult for Plaintiff to

          access the units of the Property.

 (xi)     Near Unit 3301C, there is a vertical rise at the base of the accessible ramp that is

          in excess of a ¼ of an inch, in violation of Sections 303.2 and 405.4 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access public features of the Property.

 (xii)    Near Unit 3301C, the Property has an accessible ramp leading to the accessible

          entrances with a slope exceeding 1:12 in violation of Section 405.2 of the 2010



                                              9
Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 10 of 15




          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access the units of the Property.

 (xiii)   Near Unit 3301C, the Property has a second accessible ramp that lacks finished

          edges or edge protection and/or is otherwise in violation of Section 405.9 of the

          2010 ADAAG standards. This violation would make it difficult for Plaintiff to

          access the units of the Property.

 (xiv)    Units 3301D and 3301E are not on an accessible route in compliance with 402, as

          a result, the Property lacks an accessible route connecting accessible facilities,

          accessible elements and/or accessible spaces of the Property in violation of

          Section 206.4, 206.2.2 and 206.2.4 of the 2010 ADAAG standards. This violation

          would make it difficult for Plaintiff to access public features of the Property.

 (xv)     At the corner of the Property near Dominos, there is an approximately five inch

          vertical rise at the sidewalk. As a result, the Property lacks a continuous

          accessible route connecting accessible facilities, accessible elements and/or

          accessible spaces of the Property in violation of Section 206.2.2 of the 2010

          ADAAG standards. This violation would make it difficult for Plaintiff to access

          public features of the Property.

 (xvi)    In front of Dollar Plus Store, there are two accessible parking spaces that are not

          located on the shortest distance to the accessible route leading to the accessible

          entrances in violation of Section 208.3.1 of the 2010 ADAAG Standards. This

          violation would make it difficult for Plaintiff to access the units of the Property.

 (xvii) In front of Dollar Plus Store, there are two accessible parking spaces that are

          missing proper identification signs in violation of Section 502.6 of the 2010



                                              10
Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 11 of 15




         ADAAG standards. This violation would make it difficult for Plaintiff to locate an

         accessible parking space.

 (xviii) Near the Dollar Plus Store, the walking surfaces directly in front of the entrance

         to the accessible ramp have a surface slope in excess of 1:20, this is an

         impermissible counter-slope in violation of section 406.2 of the 2010 ADAAG

         Standards. This violation would make it difficult for Plaintiff to access the units

         of the Property.

 (xix)   Near the Dollar Plus Store, the Property has an accessible ramp leading from the

         accessible parking space to the accessible entrances with a slope exceeding 1:12

         in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

         make it dangerous and difficult for Plaintiff to access the units of the Property.

 (xx)    In front of Unit 3301K, the Property has an accessible ramp leading from the

         accessible parking space to the accessible entrances with a slope exceeding 1:10

         in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

         make it dangerous and difficult for Plaintiff to access the units of the Property.

 (xxi)   The Property lacks an accessible route from the sidewalk to the accessible

         entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

         violation would make it difficult for Plaintiff to access the units of the Property.

 (xxii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 DOLLAR PLUS RESTROOMS

 (xxiii) The controls on the faucets require pinching and turning of the wrists in violation

    of section 309.4 of the 2010 ADAAG standards.



                                           11
     Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 12 of 15




       (xxiv) The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

             are not insulated or configured to protect against contact in violation of section 606.5

             of the 2010 ADAAG standards. This violation would made it difficult for Plaintiff

             and/or any disabled individual to safely utilize the restroom facilities.

       (xxv) The height of the bottom edge of the reflective surface of the mirror in the

             bathrooms exceeds 40 inches from the finished floor in violation of Section 603.3 of

             the 2010 ADAAG standards. This violation would made it difficult for the Plaintiff

             and/or any disabled individual to properly utilize public features of the restroom.

       (xxvi) The actionable mechanism of the paper towel dispenser in the restroom is located

             above 48 inches from the finished floor in violation of section 308.2.1 of the 2010

             ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

             to safely utilize the restroom facilities.

       (xxvii) The hand operated flush control is not located on the open side of the accessible

             toilet in violation of section 604.6 of the 2010 ADAAG standards. This would make it

             difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

             facilities.

       (xxviii)The door hardware of the bathroom entrance has operable parts which require

             tight grasping, pinching or twisting of the wrist in violation of section 309.4 of the

             2010 ADAAG standards.



       31.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.       Plaintiff requires an inspection of the Property in order to determine all of the



                                                    12
     Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 13 of 15




discriminatory conditions present at the Property in violation of the ADA.

       33.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, FARHA

INTERNATIONAL, INC., has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of both parcels comprising the

Property is $1,458,950.00.

       37.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       38.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       39.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,



                                                13
     Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 14 of 15




FARHA INTERNATIONAL, INC., is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

       40.     Plaintiff’s requested relief serves the public interest.

       41.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, FARHA INTERNATIONAL, INC.

       42.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, FARHA INTERNATIONAL, INC., pursuant to 42 U.S.C. §§ 12188

and 12205.

       43.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, FARHA

INTERNATIONAL, INC., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, FARHA INTERNATIONAL, INC., in violation of

               the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, FARHA

               INTERNATIONAL, INC., from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, FARHA INTERNATIONAL,

               INC., to (i) remove the physical barriers to access and (ii) alter the Property to

               make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;

       (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                 14
Case 4:21-cv-01696 Document 1 Filed on 05/21/21 in TXSD Page 15 of 15




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: May 21, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        15
